Exhibit 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is made this 10th day of June 2005,
among Grantors listed on the signature pages hereof and those additional
entities that hereafter become parties hereto by executing the form of
Supplement attached hereto as Annex 1 (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO FOOTHILL, INC., in
its capacity as administrative agent for the Lender Group and the Bank Product
Provider (together with its successors, “Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among SAVVIS
Communications Corporation, a Missouri corporation, as borrower (“Borrower”)
SAVVIS, Inc. (f/k/a SAVVIS Communications Corporation), a Delaware corporation,
the lenders party thereto as “Lenders” (“Lenders”), and Agent, the Lender Group
is willing to make certain financial accommodations available to Borrower from
time to time pursuant to the terms and conditions thereof, and

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Provider in connection with the transactions contemplated
by this Agreement, and

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrower as provided for in the Credit Agreement, Grantors
have agreed to grant a continuing security interest in and to the Collateral in
order to secure the prompt and complete payment, observance and performance of,
among other things, (a) the obligations of Grantors arising from this Agreement,
the Credit Agreement, and the other Loan Documents, including, without
limitation, under the Guaranty, (b) all Bank Product Obligations, and (c) all
Obligations of Borrower (including, without limitation, any interest, fees or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding), plus reasonable attorneys fees and expenses if the obligations
represented thereunder are collected by law, through an attorney-at-law, or
under advice therefrom (clauses (a), (b), and (c) being hereinafter referred to
as the “Secured Obligations”), by the granting of the security interests
contemplated by this Agreement, and

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Defined Terms. All capitalized terms used herein (including, without
limitation, in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Credit Agreement. Any terms used in this
Agreement that are defined in the Code shall be construed and defined as set
forth in the Code unless otherwise defined herein or in the Credit Agreement;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in

 



--------------------------------------------------------------------------------

this Agreement, as used in this Agreement, the following terms shall have the
following meanings:

 

(a) “Accounts” means accounts (as that term is defined in the Code).

 

(b) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

(c) “Copyrights” means copyrights and copyright registrations, including,
without limitation, the copyright registrations and recordings thereof and all
applications in connection therewith listed on Schedule 1 attached hereto and
made a part hereof, and (i) all reissues, continuations, extensions or renewals
thereof, (ii) all income, royalties, damages and payments now and hereafter due
and/or payable under and with respect thereto, including, without limitation,
payments under all licenses entered into in connection therewith and damages and
payments for past or future infringements, (iii) the right to sue for past,
present and future infringements, (iv) the goodwill of each Grantor’s business
symbolized by the foregoing and connected therewith, and (v) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(d) “Copyright Security Agreement” means each Copyright Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Provider, in substantially the form of Exhibit A attached hereto,
pursuant to which Grantors have granted to Agent, for the benefit of the Lender
Group and the Bank Product Provider, a security interest in all their respective
Copyrights.

 

(e) “Deposit Account” means deposit account (as that term is defined in the
Code).

 

(f) “Equipment” means equipment (as that term is defined in the Code).

 

(g) “Excluded Property” means, with respect to a Grantor, (a) Stock issued by a
Foreign Subsidiary of any Grantor, which Subsidiary is not a “United States
person” under Section 7701(a)(30) of the IRC, to the extent such Stock
represents greater than 65% of the total combined voting power of all of the
issued and outstanding Stock of such Subsidiary so long as such Stock is not
required to be pledged pursuant to terms of the Credit Agreement, (b) any item
of General Intangibles that is now or hereafter held by such Grantor but only to
the extent that such item of General Intangibles (or any agreement evidencing
such item of General Intangibles) contains a term or is subject to a rule of
law, statute or regulation that restricts, prohibits, or requires a consent
(that has not been obtained) of a Person (other than such Grantor) to, the
creation, attachment or perfection of the security interest granted herein, and
any such restriction, prohibition and/or requirement of consent is effective and
enforceable under applicable law and is not rendered ineffective by applicable
law (including, without limitation, pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC); provided, however, that (x) Excluded Property shall

 

-2-



--------------------------------------------------------------------------------

not include any Proceeds of any item of General Intangibles and (y) any item of
General Intangibles that at any time ceases to satisfy the criteria for Excluded
Property (whether as a result of the applicable Grantor obtaining any necessary
consent, any change in any rule of law, statute or regulation, or otherwise),
shall no longer be Excluded Property.

 

(h) “General Intangibles” means general intangibles (as that term is defined in
the Code and, in any event, including, without limitation, payment intangibles,
contract rights, rights to payment, rights arising under common law, statutes,
or regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark), Patents, Trademarks, Copyrights, URLs and domain
names, industrial designs, other industrial or Intellectual Property or rights
therein or applications therefor, whether under license or otherwise, programs,
programming materials, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, computer programs, information contained
on computer disks or tapes, software, literature, reports, catalogs, pension
plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, uncertificated securities, and any other
personal property other than commercial tort claims, money, Accounts, Chattel
Paper, Deposit Accounts, goods, Investment Related Property and Negotiable
Collateral.

 

(i) “Intellectual Property” means any and all Intellectual Property Licenses,
Patents, Copyrights, Trademarks, the goodwill associated with such Trademarks,
trade secrets and customer lists.

 

(j) “Intellectual Property Licenses” means rights under or interest in any
patent, trademark, copyright or other intellectual property, including software
license agreements with any other party, whether the applicable Grantor is a
licensee or licensor under any such license agreement, including, without
limitation, the license agreements listed on Schedule 2 attached hereto and made
a part hereof, and the right to use the foregoing in connection with the
enforcement of the Lender Group’s rights under the Loan Documents, including,
without limitation, the right to prepare for sale and sell any and all Inventory
and Equipment now or hereafter owned by any Grantor and now or hereafter covered
by such licenses.

 

(k) “Inventory” means inventory (as that term is defined in the Code).

 

(l) “Investment Related Property” means (i) investment property (as that term is
defined in the Code), and (ii) all of the following regardless of whether
classified as investment property under the Code: all Pledged Interests, Pledged
Operating Agreements, and Pledged Partnership Agreements.

 

(m) “Patents” means patents and patent applications, including, without
limitation, the patents and patent applications listed on Schedule 3 attached
hereto and made a part hereof, and (i) all renewals thereof, (ii) all income,
royalties, damages and payments now and hereafter due and/or payable under and
with respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, and (iv) all of each Grantor’s
rights corresponding thereto throughout the world.

 

-3-



--------------------------------------------------------------------------------

(n) “Patent Security Agreement” means each Patent Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Provider, in substantially the form of Exhibit B attached hereto,
pursuant to which Grantors have granted to Agent, for the benefit of the Lender
Group and the Bank Product Provider, a security interest in all their respective
Patents.

 

(o) “Pledged Companies” means, each Person listed on Schedule 4 hereto as a
“Pledged Company”, together with each other Person, all or a portion of whose
Stock, is acquired or otherwise owned by a Grantor after the Closing Date.

 

(p) “Pledged Interests” means all of each Grantor’s right, title and interest in
and to all of the Stock now or hereafter owned by such Grantor, regardless of
class or designation, including, without limitation, in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, including, without limitation, any
certificates representing the Stock, the right to request after the occurrence
and during the continuation of an Event of Default that such Stock be registered
in the name of Agent or any of its nominees, the right to receive any
certificates representing any of the Stock and the right to require that such
certificates be delivered to Agent together with undated powers or assignments
of investment securities with respect thereto, duly endorsed in blank by such
Grantor, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof and of all dividends, distributions
of income, profits, surplus, or other compensation by way of income or
liquidating distributions, in cash or in kind, and cash, instruments, and other
property from time to time received, receivable, or otherwise distributed in
respect of or in addition to, in substitution of, on account of, or in exchange
for any or all of the foregoing.

 

(q) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.

 

(r) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of the
Pledged Companies that are limited liability companies.

 

(s) “Pledged Partnership Agreements” means all of each Grantor’s rights, powers,
and remedies under the partnership agreements of each of the Pledged Companies
that are partnerships.

 

(t) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

 

(u) “Securities Accounts” means securities accounts (as that term is defined in
the Code).

 

(v) “Trademarks” means trademarks, trade names, registered trademarks, trademark
applications, service marks, registered service marks and service mark
applications, including, without limitation, the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 5 attached hereto and made a part hereof, and
(i) all renewals thereof, (ii) all income, royalties, damages and payments

 

-4-



--------------------------------------------------------------------------------

now and hereafter due and/or payable under and with respect thereto, including,
without limitation, payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Grantor’s business symbolized by
the foregoing and connected therewith, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.

 

(w) “Trademark Security Agreement” means each Trademark Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Provider, in substantially the form of Exhibit D attached hereto,
pursuant to which Grantors have granted to Agent, for the benefit of the Lender
Group and the Bank Product Provider, a security interest in all their respective
Trademarks.

 

(x) “URL” means “uniform resource locator,” an internet web address.

 

2. Grant of Security. In order to secure repayment of the Secured Obligations in
accordance with the terms of the Loan Documents and in order to secure
performance by each Grantor and Borrower of the covenants under the Loan
Documents, each Grantor hereby grants to Agent, for the benefit of the Lender
Group and the Bank Product Provider, a continuing security interest in all
right, title and interest in all of its personal property, including, without
limitation, such Grantor’s right, title, and interest in and to the following,
whether now owned or hereafter acquired or arising and wherever located
(hereinafter referred to as the “Security Interest”), including, without
limitation, such Grantor’s right, title, and interest in and to the following,
whether now owned or hereafter acquired or arising and wherever located (the
“Collateral”):

 

(a) all of such Grantor’s Accounts;

 

(b) all of such Grantor’s books and records (including all of its Records
indicating, summarizing, or evidencing its assets (including the Collateral) or
liabilities, all of its Records relating to its business operations or financial
condition, and all of its goods or General Intangibles related to such
information) (“Books”);

 

(c) all of such Grantor’s chattel paper (as that term is defined in the Code)
and, in any event, including, without limitation, tangible chattel paper and
electronic chattel paper (“Chattel Paper”);

 

(d) all of such Grantor’s interest with respect to any Deposit Account;

 

(e) all of such Grantor’s Equipment and fixtures;

 

(f) All of such Grantor’s General Intangibles;

 

(g) all of such Grantor’s Inventory;

 

(h) all of such Grantor’s Investment Related Property;

 

-5-



--------------------------------------------------------------------------------

(i) all of such Grantor’s letters of credit, letter of credit rights,
instruments, promissory notes, drafts, and documents (as such terms may be
defined in the Code) (“Negotiable Collateral”);

 

(j) all of such Grantor’s rights in respect of supporting obligations (as such
term is defined in the Code), including letters of credit and guaranties issued
in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments, or Investment Related Property (“Supporting Obligations”);

 

(k) all of such Grantor’s interest with respect to any commercial tort claims
(as that term is defined in the Code), including, without limitation those
commercial tort claims listed on Schedule 6 attached hereto (“Commercial Tort
Claims”);

 

(l) all of such Grantor’s money, Cash Equivalents, or other assets of each such
Grantor that now or hereafter come into the possession, custody, or control of
Agent or any other member of the Lender Group;

 

(m) all of the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance or commercial tort claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
property of Grantors, any rebates or refunds, whether for taxes or otherwise,
and all proceeds of any such proceeds, or any portion thereof or interest
therein, and the proceeds thereof, and all proceeds of any loss of, damage to,
or destruction of the above, whether insured or not insured, and, to the extent
not otherwise included, any indemnity, warranty, or guaranty payable by reason
of loss or damage to, or otherwise with respect to any of the foregoing
Collateral (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Related Property or proceeds are sold, exchanged, collected, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes,
without limitation, proceeds of any indemnity or guaranty payable to any Grantor
or Agent from time to time with respect to any of the Investment Related
Property.

 

Notwithstanding the foregoing, the Collateral shall not include the Excluded
Property.

 

3. Security for Obligations. This Agreement and the Security Interest created
hereby secures the payment and performance of all the Secured Obligations,
whether now existing or arising hereafter. Without limiting the generality of
the foregoing, this Agreement secures the payment of all amounts which
constitute part of the Obligations owed by Grantors, or any of them, to Agent,
the Lender Group, the Bank Product Provider or any of them.

 

4. Grantors Remain Liable. Anything herein to the contrary notwithstanding, (a)
as between Grantors, on the one hand, and Agent and the Lender Group on the
other hand, each of the Grantors shall remain liable under the contracts and
agreements included in the Collateral, including, without limitation, the
Pledged Operating Agreements and the Pledged Partnership Agreements, to perform
all of the duties and obligations thereunder to the same extent as if this

 

-6-



--------------------------------------------------------------------------------

Agreement had not been executed, (b) as between Grantors, on the one hand, and
Agent and the Lender Group, on the other hand, the exercise by Agent or any
other member of the Lender Group of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) none of the members of the
Lender Group shall have any obligation or liability under such contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
of the members of the Lender Group be obligated to perform any of the
obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Credit Agreement, or other Loan Documents, Grantors shall have
the right to possession and enjoyment of the Collateral for the purpose of
conducting their respective businesses, subject to and upon the terms hereof and
of the Credit Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the Pledged Interests, including, without
limitation, all voting, consensual, and dividend rights, shall remain in the
applicable Grantor except when both (A) an Event of Default shall have occurred
and be continuing and (B) Agent shall have notified the applicable Grantor of
Agent’s exercise of voting, consensual, and/or dividend rights with respect to
the Pledged Interests pursuant to and in accordance with Section 15 hereof.

 

5. Representations and Warranties. Each Grantor hereby represents and warrants
as follows:

 

(a) The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement or a written notice provided to Agent pursuant to
Section 6.5 of the Credit Agreement.

 

(b) Schedule 7 attached hereto sets forth all Real Property owned by Grantors as
of the Closing Date.

 

(c) As of the Closing Date, no Grantor has any interest in, or title to, any
registered or otherwise material Copyrights, Intellectual Property Licenses
(other than software licenses in which a Grantor is a licensee for off-the-shelf
commercial or shrink-wrap software or for which the licensing fee is less than
Five Thousand Dollars ($5,000)), Patents, or Trademarks except as set forth on
Schedules 1, 2, 3 and 5, respectively, attached hereto. This Agreement is
effective to create a valid and continuing Lien on such Copyrights, Intellectual
Property Licenses, Patents and Trademarks and, upon filing of the Copyright
Security Agreement with the United States Copyright Office and filing of the
Patent Security Agreement and the Trademark Security Agreement with the United
State Patent and Trademark Office, and the filing of appropriate financing
statements in the jurisdictions listed on Schedule 8 hereto, all action
necessary or desirable to protect and perfect the Security Interest in and to on
each Grantor’s Patents, Trademarks, or Copyrights has been taken and such
perfected Security Interests are enforceable as such as against any and all
creditors of and purchasers from any Grantor.

 

(d) This Agreement creates a valid security interest in the Collateral of each
of Grantors, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other

 

-7-



--------------------------------------------------------------------------------

actions necessary or desirable to perfect and protect such security interest
have been duly taken or will have been taken upon the filing of financing
statements (and payment of all applicable filing fees with respect to such
financing statements) listing each applicable Grantor, as a debtor, and Agent,
as secured party, in the jurisdictions listed next to such Grantor’s name on
Schedule 8 attached hereto. Upon the making of such filings (and payment of all
applicable filing fees with respect to such financing statements), Agent shall
have a first priority perfected security interest in the Collateral of each
Grantor to the extent such security interest can be perfected by the filing of a
financing statement.

 

(e) Except for the Security Interest created hereby, (i) each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 4 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 4 hereto as supplemented or
modified by any Pledged Interests Addendum or any Supplement to this Agreement;
(iii) such Grantor has the right and requisite authority to pledge, the
Investment Related Property pledged by such Grantor to Agent as provided herein;
(iv) (A) upon the execution and delivery of this Agreement; (B) upon the taking
of possession by Agent of any certificates constituting the Pledged Interests,
to the extent such Pledged Interests are represented by certificates, together
with undated powers endorsed in blank by the applicable Grantor; (C) upon the
filing of financing statements in the applicable jurisdiction set forth on
Schedule 8 attached hereto for such Grantor with respect to the Pledged
Interests of such Grantor that are not represented by certificates, and (D) with
respect to any Securities Accounts, upon the delivery of Control Agreements with
respect thereto, Agent shall have a first priority perfected security interest
in the Investment Related Collateral of each Grantor to the extent such security
interest can be perfected by the taking of the actions specified in clauses (A)
– (D) of this sentence; and (iv) each Grantor has delivered to and deposited
with Agent (or, with respect to any Pledged Interests created after the Closing
Date, will deliver and deposit in accordance with Sections 6(a) and 8 hereof)
all certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers endorsed in blank with respect to such certificates.

 

(f) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally.

 

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent and the Lender Group that from and after the date of this Agreement and
until the date of termination of the Security Interest in accordance with
Section 22 hereof:

 

(a) Possession of Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, and if and to the extent that perfection or
priority of Agent’s Security Interest is dependent on or enhanced by possession,
the applicable Grantor, immediately upon the request of Agent and in accordance
with Section 8 hereof, shall execute such other documents as shall be reasonably
requested by Agent or, if applicable, endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to
Agent, together with such undated powers endorsed in blank as shall be
reasonably requested by Agent;

 

-8-



--------------------------------------------------------------------------------

(b) Chattel Paper.

 

(i) Each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction;

 

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Foothill, Inc., as Agent for the benefit of the Lender
Group and the Bank Product Provider”;

 

(c) Control Agreements.

 

(i) Except to the extent otherwise permitted by the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement, from each bank holding
a Deposit Account for such Grantor;

 

(ii) Except to the extent otherwise permitted by the Credit Agreement, each
Grantor shall obtain authenticated Control Agreements, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor;

 

(d) Letter of Credit Rights. Each Grantor that is or becomes the beneficiary of
a letter of credit shall promptly (and in any event within 2 Business Days after
becoming a beneficiary), notify Agent thereof to the extent such letters of
credit are in the aggregate in excess of One Hundred Thousand Dollars ($100,000)
at any one time and, upon the request by Agent, enter into a tri-party agreement
with Agent and the issuer and/or confirmation bank with respect to
letter-of-credit rights (as that term is defined in the Code), that subject to
the terms of this Agreement, assigns such letter-of-credit rights to Agent
solely as security for the payment of the Obligations and the Guarantied
Obligations (as defined in the Guaranty) and performance of the terms of the
Loan Documents and directs all payments thereunder to a Deposit Account that is
subject to a Control Agreement, all in form and substance satisfactory to Agent;

 

(e) Commercial Tort Claims. Each Grantor shall promptly (and in any event within
2 Business Days of receipt thereof), notify Agent in writing upon incurring or
otherwise

 

-9-



--------------------------------------------------------------------------------

obtaining a Commercial Tort Claim after the date hereof against any third party
in an amount in excess of One Hundred Thousand Dollars ($100,000) and, upon
request of Agent, promptly amend Schedule 6 to this Agreement, authorize the
filing of additional or amendments to existing financing statements and do such
other acts or things deemed necessary or desirable by Agent to give Agent a
first priority, perfected security interest in any such Commercial Tort Claim;

 

(f) Government Contracts. If any Account or Chattel Paper arises out of a
contract or contracts (a) with the United States of America or any department,
agency, or instrumentality thereof, and (b) such contract or contracts represent
in the aggregate more than two percent (2%) of the annual consolidated revenues
of Holdings and its Subsidiaries in payments to Grantors, then Grantors shall
promptly (and in any event within 2 Business Days of the creation thereof)
notify Agent thereof in writing and execute any instruments or take any steps
reasonably required by Agent in order that, subject to the terms of this
Agreement, all moneys due or to become due under such contract or contracts
shall be assigned to Agent solely as security for the payment of Obligations and
performance of covenants referenced in Section 2 hereof, for the benefit of the
Lender Group and the Bank Product Provider, and notice thereof given under the
Assignment of Claims Act or other applicable law;

 

(g) Intellectual Property.

 

(i) Upon request of Agent, in order to facilitate filings with the United States
Patent and Trademark Office and the United States Copyright Office, each Grantor
shall execute and deliver to Agent one or more Copyright Security Agreements,
Trademark Security Agreements, and/or Patent Security Agreements to evidence
Agent’s Lien on such Grantor’s Patents, Trademarks, and/or Copyrights, and the
General Intangibles of such Grantor relating thereto or represented thereby;

 

(ii) Each Grantor shall have the duty, to the extent and in the manner necessary
or economically desirable in the operation of such Grantor’s business, (A) to
promptly sue for infringement, misappropriation, or dilution and to recover any
and all damages for such infringement, misappropriation, or dilution, (B) to
prosecute diligently any trademark application or service mark application that
is part of the Trademarks and is material to such Grantor’s business until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Any expenses incurred in connection with the foregoing shall be
borne by the appropriate Grantor. Each Grantor further agrees not to abandon any
Trademark, Patent, Copyright, or Intellectual Property License that is necessary
or economically desirable in the operation of such Grantor’s business without
the prior written consent of Agent;

 

(iii) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses. Without limiting the generality of this Section 6(g), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to

 

-10-



--------------------------------------------------------------------------------

preserve rights in the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses against any other Person, but any member of the Lender Group may do so
at its option from and after the occurrence of an Event of Default, and all
expenses incurred in connection therewith (including, without limitation,
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of Borrower and shall be chargeable to the Loan Account;

 

(iv) In no event shall any Grantor, either itself or through any agent,
employee, licensee, or designee, file an application for the registration of any
Patent, Trademark, or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Agent prior written notice thereof. Promptly upon any such
filing, each Grantor shall comply with Section 6(g)(i) hereof;

 

(h) Investment Related Property.

 

(i) If any Grantor shall receive or become entitled to receive any Pledged
Interests after the Closing Date, it shall promptly (and in any event within 2
Business Days of receipt thereof) deliver to Agent a duly executed Pledged
Interests Addendum identifying such Pledged Interests;

 

(ii) Upon the occurrence of an Event of Default and until such time as such
Event of Default is no longer continuing, all sums of money and property paid or
distributed in respect of the Investment Related Property which are received by
any Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent’s in the exact form received;

 

(iii) Each Grantor shall promptly deliver to Agent a copy of each notice or
other communication received by it as holder of any Pledged Interests in respect
of any Pledged Interests;

 

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests other than pursuant to the
Loan Documents;

 

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or any sale or transfer thereof; and

 

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents, warrants and covenants that the Pledged Interests issued
pursuant to such agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Pledgor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged

 

-11-



--------------------------------------------------------------------------------

Partnership Agreement, provide or shall provide that such Pledged Interests are
securities governed by Article 8 of the Uniform Commercial Code as in effect in
any relevant jurisdiction.

 

(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property it will promptly (and in any
event within 2 Business Days of acquisition) notify Agent of the acquisition of
such Real Property and will grant to Agent, for the benefit of the Lender Group
and the Bank Product Provider, a first priority Mortgage on each such fee
interest in Real Property now or hereafter owned by such Grantor and shall
deliver such other documentation and opinions, in form and substance
satisfactory to Agent, in connection with the grant of such Mortgage as Agent
shall request in its Permitted Discretion, including, without limitation, title
insurance policies, financing statements, fixture filings and environmental
audits and such Grantor shall pay all recording costs, intangible taxes and
other fees and costs (including reasonable attorneys fees and expenses) incurred
in connection therewith. Each Grantor acknowledges and agrees that, to the
extent permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property.

 

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any of Grantors, except for Permitted Liens. The
inclusion of Proceeds in the Collateral shall not be deemed to constitute
Agent’s consent to any sale or other disposition of any of the Collateral except
as expressly permitted in this Agreement or the other Loan Documents; and

 

(k) Other Actions as to Any and All Collateral. Each Grantor shall promptly (and
in any event within 2 Business Days of acquiring or obtaining such Collateral)
notify Agent in writing upon acquiring or otherwise obtaining any registered or
otherwise material Collateral after the date hereof consisting of Trademarks,
Patents, Copyrights, Intellectual Property Licenses, Investment Related
Property, Chattel Paper (electronic, tangible or otherwise), documents (as
defined in the Code), or instruments (as defined in the Code) and, upon the
request of Agent and in accordance with Section 8 hereof, promptly execute such
other documents, or if applicable, deliver such Chattel Paper, other documents
or certificates evidencing any Investment Related Property in accordance with
Section 6 hereof as reasonably requested by Agent and do such other acts or
things deemed reasonably necessary or desirable by Agent to perfect Agent’s
Security Interest therein.

 

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

 

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

 

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the

 

-12-



--------------------------------------------------------------------------------

Copyright Security Agreements, Trademark Security Agreements, or the Patent
Security Agreements shall limit any of the rights or remedies of Agent
hereunder.

 

8. Further Assurances.

 

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that Agent may reasonably
request, in order to perfect and protect any Security Interest granted or
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Collateral.

 

(b) Each Grantor authorizes the filing of such financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as may be necessary or as Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

 

(c) Each Grantor authorizes Agent to file, transmit, or communicate, as
applicable, financing statements and amendments describing the Collateral as
“all personal property of debtor” or “all assets of debtor” or words of similar
effect, in order to perfect Agent’s security interest in the Collateral without
such Grantor’s signature. Each Grantor also hereby ratifies its authorization
for Agent to have filed in any jurisdiction any financing statements filed prior
to the date hereof.

 

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

 

9. Agent’s Right to Perform Contracts. Upon the occurrence of an Event of
Default, Agent (or its designee) and until such time as such Event of Default is
no longer continuing, may proceed to perform any and all of the obligations of
any Grantor contained in any contract, lease, or other agreement and exercise
any and all rights of any Grantor therein contained as fully as such Grantor
itself could.

 

10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

 

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

 

-13-



--------------------------------------------------------------------------------

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

 

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

 

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

 

(f) to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

 

(g) Agent on behalf of the Lender Group shall have the right, but shall not be
obligated, to bring suit in its own name to enforce the Trademarks, Patents,
Copyrights and Intellectual Property Licenses and, if Agent shall commence any
such suit, the appropriate Grantor shall, at the request of Agent, do any and
all lawful acts and execute any and all proper documents reasonably required by
Agent in aid of such enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11. Agent May Perform. During any time there is an Event of Default and such
Event of Default is continuing, if any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.

 

12. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Provider, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

 

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuation of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral have been
assigned to Agent, for the benefit of the Lender Group and the Bank Product
Provider, or that Agent has a security interest therein, and (b) collect the
Accounts, General Intangibles and Negotiable Collateral directly, and any
collection

 

-14-



--------------------------------------------------------------------------------

costs and expenses shall constitute part of such Grantor’s Secured Obligations
under the Loan Documents.

 

14. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest for sale and as to the
best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Agent has handled the disposition in
a commercially reasonable manner.

 

15. Voting Rights.

 

(a) Upon the occurrence and during the continuation of an Event of Default, (i)
Agent may, at its option, and with 2 Business Days prior notice to any Grantor,
and in addition to all rights and remedies available to Agent under any other
agreement, at law, in equity, or otherwise, exercise all voting rights, and all
other ownership or consensual rights in respect of the Pledged Interests owned
by such Grantor, but under no circumstances is Agent obligated by the terms of
this Agreement to exercise such rights, and (ii) if Agent duly exercises its
right to vote any of such Pledged Interests, each Grantor hereby appoints Agent,
such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote
such Pledged Interests in any manner Agent deems advisable for or against all
matters submitted or which may be submitted to a vote of shareholders, partners
or members, as the case may be. The power-of-attorney granted hereby is coupled
with an interest and shall be irrevocable.

 

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent and the other members of the Lender Group in the Pledged
Interests.

 

16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

 

(a) Agent may exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law. Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such

 

-15-



--------------------------------------------------------------------------------

event, Agent without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any of Grantors or any other Person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), may take
immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at one or more locations where
such Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Agent’s offices or elsewhere, for cash, on
credit, and upon such other terms as Agent may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least 10 days notice to any of Grantors of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code. Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

 

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s labels, Patents, Copyrights,
rights of use of any name, trade secrets, trade names, Trademarks, service marks
and advertising matter, URLs, domain names, industrial designs, other industrial
or intellectual property or any property of a similar nature, whether owned by
any of Grantors or with respect to which any of Grantors have rights under
license, sublicense, or other agreements, as it pertains to the Collateral, in
preparing for sale, advertising for sale and selling any Collateral, and each
Grantor’s rights under all licenses and all franchise agreements shall inure to
the benefit of Agent.

 

(c) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

 

(d) Each Grantor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction, and agrees that if an Event of Default shall occur Agent
shall have the right to an immediate writ of possession without notice of a
hearing. Agent shall have the right to the appointment of a receiver for the
properties and assets of each of Grantors, and each Grantor hereby consents to
such rights and such appointment and hereby waives any objection such Grantors
may have thereto or the right to have a bond or other security posted by Agent.

 

17. Remedies Cumulative. Each right, power, and remedy of Agent as provided for
in this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent, of any one or more of such rights, powers, or

 

-16-



--------------------------------------------------------------------------------

remedies shall not preclude the simultaneous or later exercise by Agent of any
or all such other rights, powers, or remedies.

 

18. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

19. Indemnity and Expenses.

 

(a) Each Grantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys fees) growing out of or resulting from this Agreement
(including, without limitation, enforcement of this Agreement) or any other Loan
Document to which such Grantor is a party, except claims, losses or liabilities
resulting from the gross negligence or willful misconduct of the party seeking
indemnification as determined by a final non-appealable order of a court of
competent jurisdiction. This provision shall survive the termination of this
Agreement and the Credit Agreement and the repayment of the Secured Obligations.

 

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent (or Agent,
may charge to the Loan Account) all the Lender Group Expenses which Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any of Grantors to perform or observe any of the provisions hereof.

 

20. Merger, Amendments; Etc. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES. No waiver of any provision of this Agreement, and no consent to any
departure by any of Grantors herefrom, shall in any event be effective unless
the same shall be in writing and signed by Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment of any provision of this Agreement shall
be effective unless the same shall be in writing and signed by Agent and each of
Grantors to which such amendment applies.

 

-17-



--------------------------------------------------------------------------------

21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

 

22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
of Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any the
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise. Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and this Agreement shall terminate, and all rights to the Collateral
shall revert to Grantors or any other Person entitled thereto. At such time,
Agent will authorize the filing of appropriate termination statements to
terminate such Security Interests. No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Agent nor any additional Advances or other loans made by any
Lender to Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Provider, or any of them,
shall release any of Grantors from any obligation, except the termination of the
Credit Agreement and the payment in full of the Obligations in accordance with
the provisions of the Credit Agreement. Agent shall not by any act, delay,
omission or otherwise, be deemed to have waived any of its rights or remedies
hereunder, unless such waiver is in writing and signed by Agent and then only to
the extent therein set forth. A waiver by Agent of any right or remedy on any
occasion shall not be construed as a bar to the exercise of any such right or
remedy which Agent would otherwise have had on any other occasion.

 

23. Governing Law.

 

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE

 

-18-



--------------------------------------------------------------------------------

EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23.

 

(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

24. New Subsidiaries. Pursuant to Section 5.16 of the Credit Agreement, any new
direct or indirect Subsidiary (whether by acquisition or creation) of Borrower
is required to enter into this Agreement by executing and delivering in favor of
Agent an instrument in the form of Annex 1 attached hereto. Upon the execution
and delivery of Annex 1 by such new Subsidiary, such Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.

 

25. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the Lender Group and the Bank Product Provider.

 

26. Miscellaneous.

 

(a) This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed

 

-19-



--------------------------------------------------------------------------------

counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.

 

(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

 

-20-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS:

 

SAVVIS Communications Corporation, a Missouri corporation

By

 

/s/ Jeffrey H. Von Deylen

Title

 

Executive Vice President and Chief Financial

Officer

SAVVIS, Inc., a Delaware corporation

By

 

/s/ Jeffrey H. Von Deylen

Title

 

Chief Financial Officer

SAVVIS Communications International, Inc., a

Delaware corporation

By

 

/s/ Jeffrey H. Von Deylen

Title

 

Treasurer

SAVVIS Procurement Corporation, a Delaware

corporation

By

 

/s/ Jeffrey H. Von Deylen

Title

 

Treasurer

SAVVIS Federal Systems, Inc., a Delaware

corporation

By

 

/s/ Jeffrey H. Von Deylen

Title

 

Treasurer

 

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

AGENT:      

WELLS FARGO FOOTHILL, INC., as Agent

           

By:

 

/s/ Phyliss Hasen

           

Name:

 

Phyliss Hasen

           

Title:

 

Senior Vice President

 

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

COPYRIGHTS

 

None.

 



--------------------------------------------------------------------------------

 

SCHEDULE 2

 

INTELLECTUAL PROPERTY LICENSES

 

Borrower, as successor in interest to Digital Island, Inc., has a license to use
technology jointly owned with Kinetech, Inc. pursuant to that certain License
Agreement, dated September 1, 2000, among Digital Island, Inc. and Kinetech,
Inc.

 

Borrower has a license to use technology owned by Inkra Networks Corporation
pursuant to that certain Technology Agreement, dated May 24, 2005, among
Borrower and Inkra Networks Corporation.

 



--------------------------------------------------------------------------------

 

SCHEDULE 3

 

PATENTS

 

Pending U.S. Patent Applications:

 

Title

--------------------------------------------------------------------------------

  

Application No.

--------------------------------------------------------------------------------

  

Filed

--------------------------------------------------------------------------------

Configurable adaptive global traffic control and management    10/259,497   
September 30, 2002 Managed Object Replication    10/073,938    February 14, 2002
Systems, methods and protocols for securing data in transit over networks   
10/190,495    July 9, 2002 Integrity Monitoring System and Data Visualization
Tool for Viewing Data Generated Thereby    10/768,738    February 2, 2004 Event
monitoring system and method    10/318,025    December 13, 2002 Product toolkit
system and method    10/315,214    December 10, 2002 Real-time streaming media
measurement system and method    10/174,481    June 19, 2002 System and method
for providing composite variance analysis for network operation    10/743,732   
December 24, 2003 System and method for preventing comprehension of a printed
document    09/612,598    July 2, 2003 Optimized network resource location   
09/930,975    August 17, 2001 Internet content delivery network    10/095,811   
March 13, 2002 Secured shared storage architecture    10/173,512    June 14,
2002 Methods and systems for shared storage virtualization    10/192,182    July
9, 2002 On-demand overlay routing for computer-based communication networks   
10/630,559    July 30, 2003 Method and System for Optimizing Routing of Data
Packets    11/013,361    December 17, 2004 Identifying and requesting data in
network using identifiers which are based on contents of data (co-owned with
Kinetech)    09/987,723    November 15, 2001 Identifying data in a data
processing system (co-owned with Kinetech)    10/742,972    December 23, 2003
Content Delivery Network and Associated Methods and Mechanisms    11/017,650   
December 22, 2004 Filed/Not Published    10/430,375    May 7, 2003 Filed/Not
Published    09/603,174    June 23, 2000

 

Issued U.S. Patents:

 

Patent Name

--------------------------------------------------------------------------------

  

Registration No.

--------------------------------------------------------------------------------

  

Date Issued

--------------------------------------------------------------------------------

System and method for providing composite variance analysis for network
operation    6,708,137    March 16, 2004 Optimized network resource location   
6,185,598    February 6, 2001 Internet content delivery network    6,654,807   
November 25, 2003 Document management system and method for business quality
modeling    6,154,753    November 28, 2000 On-demand overlay routing for
computer-based communication networks    6,275,470    August 14, 2001

 



--------------------------------------------------------------------------------

On-demand overlay routing for computer-based communication networks    6,473,405
   October 29, 2002 On-demand overlay routing for computer-based communication
networks    6,778,502    August 17, 2004 Method and system for optimizing
routing of data packets    6,130,890    October 10, 2000 Data processing system
using substantially unique identifiers to identify data items, whereby identical
data items have the same identifiers (co-owned with Kinetech)    5,978,791   
November 2, 1999 Identifying and requesting data in network using identifiers
which are based on contents of data (co-owned with Kinetech)    6,415,280   
July 2, 2002 Service network incorporating geographically-remote hubs linked by
high speed transmission paths    6,044,405    March 28, 2000 Method and system
for optimizing routing of data packets    6,870,851    March 22, 2005 Method for
cloning a source application with assignment of unique identifier to clone
application    6,088,516    July 11, 2000

 

Foreign Patents or Applications:

 

Country / Entity

--------------------------------------------------------------------------------

  

App. No.

--------------------------------------------------------------------------------

  

Patent No.

--------------------------------------------------------------------------------

Korea    10-2004-70046B      China    2821371.8      EPO    2799672.7      Japan
   2003-531370      Japan    2003-568495      Korea    10-2004-7012607     
Europe    3739748.6      China           Canada    2320261      Europe   
99906680.6      Hong Kong    1103543.5      Europe    128346.4    EP (UK)
1143337 B1 Sweden         128346.4 Germany         699 09 839.4-08 Australia   
26529/99    763539 Japan    2000-530860      Norway    20004010      Europe   
2782505.8      Europe    2752239      Japan    2001-504633      Europe   
941508.4      Canada    2,374,621      Taiwan    88116516    133064 Japan   
531073/1996      Europe    96910762.2      Europe    979234093      Canada   
2224664    2224664 Australia    29221/97    736773 Japan    9-537246      New
Zealand    329369     

 

-26-



--------------------------------------------------------------------------------

 

SCHEDULE 4

 

PLEDGED COMPANIES

 

Name of Pledgor

--------------------------------------------------------------------------------

  

Name of Pledged Company

--------------------------------------------------------------------------------

  

Number of
Shares/Units

--------------------------------------------------------------------------------

  

Class of
Interests

--------------------------------------------------------------------------------

  

Percentage of
Class Owned

--------------------------------------------------------------------------------

  

Certificate Nos.

--------------------------------------------------------------------------------

Holdings    Borrower    1,606,682    Common Stock    100%    R 41 Holdings   
SAVVIS Communications International, Inc.    100    Common Stock    100%    1
Borrower    SAVVIS Procurement Corporation    100    Common Stock    100%    1
Borrower    SAVVIS Federal    100    Common Stock    100%    1

 



--------------------------------------------------------------------------------

 

SCHEDULE 5

 

TRADEMARKS

 

Trademark

--------------------------------------------------------------------------------

  

Case Number/

Country

--------------------------------------------------------------------------------

  

Application

Number/Date

--------------------------------------------------------------------------------

  

Registration

Number/ Date

--------------------------------------------------------------------------------

  

Status/

Intern. Class

--------------------------------------------------------------------------------

  

Owner

--------------------------------------------------------------------------------

Digital Island and Design   

027078.00008

United States

  

76/016691

Apr 1, 2000

  

2524334

Jan 1, 2002

  

Registered

09, 38, 39, 42

   Borrower Exodus   

027078.00009

United States

  

75/391548

Nov 17, 1997

  

2289845

Dec 7, 1999

  

Registered

42

   Borrower Exodus and Design   

027078.00010

United States

  

75/611555

Dec 21, 1998

  

2486578

Sep 11, 2001

  

Registered

38, 42

   Borrower Exodus Communications   

027078.00011

United States

  

74/643549

Mar 8, 1995

  

2371376

Jul 25, 2000

  

Registered

38

   Borrower Footprint   

027078.00012

United States

  

75/536002

Aug 13, 1998

  

2348162

May 9, 2000

  

Registered

38

   Borrower Footprint Manager   

027078.00013

United States

  

75/536003

Aug 13, 1998

  

2404656

Nov 14, 2000

  

Registered

09

   Borrower Miscellaneous Design   

027078.A19

United States

  

76/016688

Apr 1, 2000

  

2511927

Nov 27, 2001

  

Registered

09, 38, 39, 42

   Borrower Sandpiper   

027078.00019

United States

  

75/536252

Aug 13, 1998

  

2495272

Oct 9, 2001

  

Registered

09, 38

   Borrower Sandpiper Networks   

027078.00020

United States

  

75/536004

Aug 13, 1998

  

2348163

May 9, 2000

  

Registered

38

   Borrower Traceware   

027078.A27

United States

  

75/578475

Oct 28, 1998

  

2432671

Mar 6, 2001

  

Registered

09, 42

   Borrower Digital Island   

027078.A1

Australia

  

787926

Mar 10, 1999

  

787926

Mar 10, 1999

  

Registered

38, 42

   Borrower Digital Island   

027078.A2

Benelux

  

899974

Aug 27, 1997

  

627765

Aug 22, 1997

  

Registered

35, 38, 42

   Borrower Digital Island   

027078.A4

Canada

  

854891

Aug 29, 1997

  

TMA531443

Aug 18, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A5

China (People’s Republic)

   Dec 3, 1997   

1272262

May 7, 1999

  

Registered

42

   Borrower Digital Island   

027078.A6

European Community

  

000611830

Aug 22, 1997

  

000611830

Mar 24, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A7

France

  

97/692686

Aug 26, 1997

  

97/692686

Aug 26, 1997

  

Registered

35, 38, 42

   Borrower

 



--------------------------------------------------------------------------------

Digital Island   

027078.A8

Germany

  

397407467

Aug 26, 1997

  

39740746

Sep 7, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.00026

Hong Kong

  

199712364

Aug 28, 1997

  

1999B14489

Nov 22, 1999

  

Registered

42

   Borrower Digital Island   

027078.A11

Israel

  

12644

Mar 15, 1999

  

126499

Mar 15, 1999

  

Registered

42

   Borrower Digital Island   

027078.A10

Italy

  

MI97C007851

Aug 19, 1997

  

00810989

Aug 26, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A12

Japan

  

H09-155677

Sep 5, 1997

  

4422960

Oct 6, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A18

Korea, Republic of

  

12415/97

Sep 2, 1997

  

53258

Feb 10, 1999

  

Registered

XX 106 (Korean)

   Borrower Digital Island   

027078.A19

Korea, Republic of

  

12415/97

Sep 2, 1997

  

49296

Nov 10, 1998

  

Registered

XX 112 (Korean)

   Borrower Digital Island   

027078.A13

Mexico

  

388756

Aug 26, 1999

  

633920

Aug 26, 1999

  

Registered

38

   Borrower Digital Island   

027078.A14

Mexico

  

388757

Aug 26, 1999

  

628317

Aug 26, 1999

  

Registered

42

   Borrower Digital Island   

027078.A16

Singapore

  

T97/10653I

Aug 30, 1997

  

T97/10653I

Aug 30, 1997

  

Registered

38

   Borrower Digital Island   

027078.A17

Singapore

  

T97/10654G

Aug 30, 1997

  

T97/10654G

Aug 30, 1997

  

Registered

42

   Borrower Digital Island   

027078.A21

United Kingdom

  

2142965

Aug 22, 1997

  

2142965

Sep 4, 1998

  

Registered

38, 42

   Borrower Digital Island and Design   

027078.A11

Chile

  

515379

Jan 22, 2001

  

635510

Jul 8, 2002

  

Registered

09

   Borrower Digital Island and Design   

027078.A12

Chile

  

515380

Jan 22, 2001

  

635514

Jul 8, 2002

  

Registered

09

   Borrower Exodus Communications   

027078.00000

India

       

929526

Jun 2, 2000

  

Registered

09

   Borrower Footprint   

027078.00041.TR.001

Canada

  

1097885

Mar 29, 2001

  

TMA628228

Dec 13, 2004

   Registered    Borrower Footprint   

027078.A7

China

  

2001002396

Jan 2, 2001

  

1714122

Feb 14, 2002

  

Registered

09

   Borrower Footprint   

027078.A8

China

  

2001002397

Jan 2, 2001

  

1739878

Mar 28, 2002

  

Registered

09, 38, 42

   Borrower Footprint   

027078.A7

European Community

  

2150902

Mar 27, 2001

  

2150902

Apr 24, 2002

  

Registered

09, 38, 42

   Borrower

 

-29-



--------------------------------------------------------------------------------

Footprint   

027078.00025

Hong Kong

  

200105397

Apr 4, 2001

  

300241596

Apr 4, 2003

  

Registered

09

   Borrower Footprint   

027078.A3

Hong Kong

  

20015398

Apr 4, 2001

  

300241587

Apr 4, 2003

  

Registered

38

   Borrower Footprint   

027078.A1

Japan

  

2001-27959

Apr 4, 2001

  

4634166

Jan 10, 2003

  

Registered

09, 38

   Borrower Traceware   

027078.A22

Benelux

  

938603

May 20, 1999

  

668621

May 20, 1999

  

Registered

09, 35, 38, 42

   Borrower Traceware   

027078.A42

Japan

  

H11-048311

May 31, 1999

  

4641499

Jan 31, 2003

  

Registered

09, 42

   Borrower Traceware   

027078.A26

United Kingdom

  

2197828

May 19, 1999

  

2197828

Jul 7, 2000

  

Registered

09, 42

   Borrower Business Ready Hosting   

02707800074

USA

  

78/290497

Aug 21, 2003

        Pending    Borrower Digital Island   

027078.A3

Brazil

  

820208094

Sep 3, 1997

       

Pending

42

   Borrower Digital Island   

027078.A15

Russian Federation

  

99703298

Mar 15, 1999

       

Pending

09, 35, 38, 42

   Borrower Traceware   

027078.A23

Germany

  

39929157.1

May 20, 1999

       

Pending

09, 42

   Borrower Traceware   

027078.A25

Switzerland

  

04718/1999

May 21, 1999

       

Pending

09, 42

   Borrower Digital Island   

027078A1

Australia

  

787926

Mar 10, 1999

  

787926

Mar 10, 1999

  

Registered

38, 42

   Borrower Digital Island   

027078.A2

Benelux

  

899974

Aug 27, 1997

  

627765

Aug 27, 1997

  

Registered

35, 38, 42

   Borrower Digital Island   

027078.A3

Brazil

  

820208094

Sep 3, 1997

       

Pending

42

   Borrower IFAS    USA   

78/276833

Jul 21, 2003

       

Published

38, 42

   Borrower Intelligent IP Networking for Dynamic Companies    USA   

76/130150

Sep 15, 2000

  

2500174

Oct 23, 2001

  

Registered

38

   Borrower Proconnect    USA   

75/816511

Oct 6, 1999

  

2452623

May 22, 2001

  

Registered

38

   Borrower

 

-30-



--------------------------------------------------------------------------------

Prolink    USA   

75/816915

Oct 6, 1999

  

2364749

Jul 4, 2000

  

Registered

38

   Borrower Promanaged    USA   

75/816755

Oct 6, 1999

  

2421038

Jan 16, 2001

  

Registered

38

   Borrower Promanaged Plus    USA   

75/816753

Oct 6, 1999

  

2421036

Jan 16, 2001

  

Registered

38

   Borrower Prosecure    USA   

75/816560

Oct 6, 1999

  

2421035

Jan 16, 2001

  

Registered

42

   Borrower SAVVIS    USA   

75/816754

Oct 6, 1999

  

2421037

Jan 16, 2001

  

Registered

38

   Borrower SAVVIS Communications    USA   

75/204404

Nov 26, 1996

  

2148947

Apr 7, 1998

  

Registered

38

   Borrower The Network that Powers Wall Street    USA   

78/112647

Mar 5, 2002

  

2757570

Aug 26, 2003

  

Registered

38

   Borrower Trust the Network that Powers Wall Street to Empower Your Business
   USA   

78/156212

Aug 21, 2002

  

2719511

May 27, 2003

  

Registered

38

   Borrower When “Good Enough” is not Enough    USA   

78/273893

Jul 14, 2003

       

Pending

38, 42

   Borrower When “Good Enough” is Not Enough…There’s SAVVIS    USA   

78/205360

Jan 21, 2003

  

2907240

Nov 30, 2004

  

Registered

38, 42

   Borrower SAVVIS    Argentina   

2,233,944

Aug 10, 1999

  

1,810,829

Nov 16, 2000

   Registered    Borrower SAVVIS    Austria   

AM 4944/99

Aug 9, 1999

   n/a    Abandoned    Borrower SAVVIS    Australia   

805747

Aug 1, 1999

  

805747

Sep 1, 1999

   Registered    Borrower SAVVIS    Bahamas    n/a    n/a    Not filed   
Borrower SAVVIS    Benelux (Belgium, Netherlands, Luxembourg)   

944192

Aug 13, 1999

  

944,192

Aug 13, 1999

   Registered    Borrower

 

-31-



--------------------------------------------------------------------------------

SAVVIS    Bermuda   

TMA 31093

Sep 28, 1999

   n/a    Abandoned on 3/24/01    Borrower SAVVIS    Brazil   

821,734,032

Oct 20, 1999

   n/a    Abandoned    Borrower SAVVIS    Canada   

1025143

Aug 9, 1999

  

TMA593797

Nov 3, 2003

   Registered    Borrower SAVVIS    Cayman Islands    Same as UK Reg.    2205574
   Withdrawn    Borrower SAVVIS    Chile   

462,343

Sep 28, 1999

  

562,134

Feb 23, 2000

   Registered    Borrower SAVVIS    China   

9900126680

Oct 26, 1999

  

1475715

Nov 14, 2000

   Registered    Borrower SAVVIS    Columbia   

99-055,381

Sep 2, 1999

  

251019

Jul 28, 2000

   Registered    Borrower SAVVIS    Denmark   

VA 1999 03241

Aug 10, 1999

  

VR 200002409

Jun 2, 2000

   Registered    Borrower SAVVIS    Finland   

T199902524

Aug 13, 1999

  

218769

Sep 29, 2000

   Registered    Borrower SAVVIS    France   

99 807 353

Aug 10, 1999

  

99 807 353

Aug 10, 1999

   Registered    Borrower SAVVIS    Germany   

399 48 151.6/38

Aug 11, 1999

  

399 48 151

Feb 24, 2000

   Registered    Borrower SAVVIS    Greece   

142742

Dec 27, 1999

  

142742

Jul 17, 2001

   Registered    Borrower SAVVIS    Hong Kong   

12015/99

Sep 2, 1999

  

6116/200

Sep 22, 1999

   Registered    Borrower

SAVVIS

(Cl. 16)

   India   

875438

Sep 8, 1999

        OA Response pending (Descriptive, LOC)    Borrower

SAVVIS

(Cl. 38)

   India    Aug 9, 2004         OA Response pending (Descriptive)    Borrower
SAVVIS    Indonesia   

J99 14299

Aug 10, 1999

  

462586

Jan 17, 2002

   Registered    Borrower SAVVIS    Ireland   

99/2711

Sep 9, 1999

  

215344

Aug 9, 1999

   Registered    Borrower

 

-32-



--------------------------------------------------------------------------------

SAVVIS    Italy   

RM 99 004138

Sep 18, 1999

  

892,142

May 20, 2003

   Registered    Borrower SAVVIS    Japan   

78023/1999

Sep 24, 1999

  

4468427

Apr 20, 2001

   Registered    Borrower SAVVIS   

Korea

(South)

  

99-11609

Aug 11, 1999

  

63964

Oct 13, 2000

   Registered    Borrower SAVVIS    Malaysia   

99/09513

Sep 27, 1999

  

9909513

Sep 27, 1999

   Registered    Borrower SAVVIS    Mexico   

387764

Aug 19, 1999

       

Office Action Response Pending (LOC w/SAVVY)

Request Consent if Necessary

   Borrower SAVVIS    New Zealand   

314238

Aug 6, 1999

  

314238

Aug 11, 1999

   Registered    Borrower SAVVIS    Norway   

99,07982

Aug 10, 1999

  

212,105

Dec 6, 2001

   Registered    Borrower SAVVIS    Oman   

20718

Aug 22, 1999

        Office Action Response pending 6/1/03    Borrower SAVVIS    Panama   

104756

Jan 7, 2000

  

104756

Jan 23, 2001

   Registered    Borrower SAVVIS    Peru   

90061

Aug 26, 1999

  

20335

Feb 14, 2000

   Registered    Borrower SAVVIS    Philippines   

4-1999-

0005760

Aug 10, 1999

   n/a    Abandoned    Borrower

SAVVIS

(Refile)

   Philippines   

4-2003-0000653

Jan 24, 2002

        • Awaiting 1st OA    Borrower SAVVIS    Portugal   

346732R

May 22, 2000

  

346,732

Jun 18, 2001

   Registered    Borrower SAVVIS    Qatar   

21227

Aug 22, 1999

       

Power of Attorney to FA 11/19/00

Awaiting 1st OA

   Borrower SAVVIS    Saudi Arabia   

62338

Jan 30, 2000

   n/a    Abandoned    Borrower SAVVIS    Singapore   

T99/08532F

Aug 11, 1999

  

T99/08532F

Aug 11, 1999

   Registered    Borrower SAVVIS    South Africa   

09914532

Aug 11, 1999

  

99/14532

Aug 11, 1999

   Registered    Borrower

 

-33-



--------------------------------------------------------------------------------

SAVVIS    Spain   

30013

Nov 4, 1999

  

2268139

May 5, 2000

   Registered    Borrower SAVVIS    Sweden   

99-05605

Aug 11, 1999

  

348472

Sep 7, 2001

   Registered    Borrower SAVVIS    Switzerland   

07169/1999

Aug 10, 1999

  

444,337

Aug 10, 1999

   Registered    Borrower SAVVIS    Taiwan   

88244000

Sep 3, 1999

  

130192

Oct 1, 2000

   Registered    Borrower SAVVIS    Thailand   

399301

Sep 28, 1999

  

399301

Sep 28, 1999

   Registered    Borrower SAVVIS    Trinidad & Tobago   

30013

Oct 11, 1999

  

30013

Jun 15, 2000

   Registered    Borrower SAVVIS    UAE   

35012

Feb 14, 2000

  

27231

Jan 20, 2001

   Registered    Borrower SAVVIS    United Kingdom   

2205574

Aug 12, 1999

  

2205574

Aug 12, 1999

   Registered    Borrower SAVVIS    Venezuela   

2000-005288

Mar 30, 2000

  

S-015744

Nov 22, 2000

   Registration Fee Paid    Borrower ! (design)    United States        

2073528

Jun 24, 1997

  

Registered

38

   Borrower ! (design)    Australia        

753161

Jan 21, 1998

  

Registered

38

   Borrower ! (design) (Color is a feature of the Mark)    Canada         —     
—      Borrower ! (design)    Canada        

TMA497523

Jul 21, 1998

   Registered    Borrower ! (design) (in color)    China        

1372462

Mar 7, 2000

  

Registered

38

   Borrower ! (design)    Egypt        

112422

Jan 25, 1998

  

Registered

42

   Borrower ! (design)    European Community        

000664110

Aug 23, 1999

  

Registered

38

   Borrower ! (design)    Israel        

117974

Feb 23, 1999

  

Registered

42

   Borrower ! (design)    Japan        

4322967

Oct 8, 1999

  

Registered

38

   Borrower ! (design)    Liechtenstein        

10656

Jun 10, 1998

  

Registered

38

   Borrower

 

-34-



--------------------------------------------------------------------------------

! (design)    Mexico        

565847

Nov 28, 1997

  

Registered

38

   Borrower ! (design)    New Zealand        

287889

Oct 24, 1997

  

Registered

38

   Borrower ! (design)    Norway        

191764

Jul 30, 1998

  

Registered

38, 42

   Borrower ! (design)    Poland        

134775

Jan 26, 1998

  

Registered

38

   Borrower ! (design)    North Korea        

9679

Aug 26, 1998

  

Registered

38

   Borrower ! (design)    Romania        

34769

Mar 6, 1998

  

Registered

38

   Borrower ! (design)    Russian Federation        

177064

Jan 23, 1998

  

Registered

38

   Borrower ! (design)    Saudi Arabia        

483/60

Jun 17, 1998

  

Registered

42

   Borrower ! (design)    South Africa        

98/1204

Jan 30, 1998

  

Registered

38

   Borrower ! (design)    United Arab Emirates        

22845

May 20, 1998

  

Registered

38

   Borrower WAM!BASE    United States        

2147154

Mar 31, 1998

  

Registered

39

   Borrower WAM!BASE    Australia        

753163

Jan 21, 1998

  

Registered

35

   Borrower WAM!BASE    Canada        

TMA523073

Feb 15, 2000

   Registered    Borrower WAM!BASE (in Chinese Characters)    China        

1292268

Jul 7, 1999

  

Registered

42

   Borrower

 

-35-



--------------------------------------------------------------------------------

WAM!BASE    China        

1292270

Jul 7, 1999

  

Registered

42

   Borrower WAM!BASE    South Korea        

52745

Jan 27, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!BASE    Egypt (in Arabic)        

112426

Jan 25, 1998

  

Registered

42

   Borrower WAM!BASE    Egypt        

112424

Jan 25, 1998

  

Registered

42

   Borrower WAM!BASE    European Community        

000664136

Dec 17, 1999

  

Registered

42

   Borrower WAM!BASE    Israel        

117633

May 6, 1999

  

Registered

42

   Borrower WAM!BASE    Japan        

4423186

Oct 6, 2000

  

Registered

35

   Borrower WAM!BASE    Liechtenstein        

10653

Jun 10, 1998

  

Registered

42

   Borrower WAM!BASE    Mexico        

566817

Dec 15, 1997

  

Registered

42

   Borrower WAM!BASE    New Zealand        

287895

Oct 22, 1997

  

Registered

42

   Borrower WAM!BASE    Norway        

191763

Jul 30, 1998

  

Registered

35, 38, 42

   Borrower WAM!BASE    Poland        

134963

Mar 11, 2003

  

Registered

38

   Borrower WAM!BASE    North Korea        

9678

Aug 26, 1998

  

Registered

38

   Borrower

 

-36-



--------------------------------------------------------------------------------

WAM!BASE    Romania        

35264

Mar 6, 1998

  

Registered

38

   Borrower WAM!BASE    Russian Federation        

190323

Jun 28, 2000

  

Registered

42

   Borrower WAM!BASE (in Arabic)    Saudi Arabia        

471/20

Jun 18, 1998

  

Registered

42

   Borrower WAM!BASE    Saudi Arabia        

467/91

Jun 17, 1998

  

Registered

42

   Borrower WAM!BASE    South Africa        

98/1205

Nov 5, 2001

  

Registered

38

   Borrower WAM!BASE    Switzerland        

474586

Jul 27, 2000

  

Registered

35

   Borrower WAM!BASE (in Arabic)    United Arab Emirates        

22023

May 20, 1998

  

Registered

42

   Borrower WAM!BASE    United Arab Emirates        

26620

May 20, 1998

  

Registered

42

   Borrower WAM!NET    United States        

2024019

Dec 17, 1996

  

Registered

38

   Borrower WAM!NET    Australia        

753160

Jan 21, 1998

  

Registered

38

   Borrower WAM!NET    Canada        

TMA497425

Jul 20, 1998

   Registered    Borrower WAM!NET (in Chinese Characters)    China        

1277448

May 21, 1999

  

Registered

38

   Borrower WAM!NET    China        

1299823

Jul 28, 1999

  

Registered

38

   Borrower WAM!NET    South Korea        

52310

Jan 20, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!NET    Egypt        

112420

Jan 25, 1998

  

Registered

38

   Borrower

 

-37-



--------------------------------------------------------------------------------

WAM!NET (in Arabic)    Egypt        

112421

May 26, 2002

  

Registered

42

   Borrower WAM!NET    European Community        

000346759

Mar 1, 1999

  

Registered

9, 38, 42

   Borrower WAM!NET    Israel        

117634

Jun 7, 1999

  

Registered

42

   Borrower WAM!NET    Israel        

117631

Jun 7, 1999

  

Registered

9

   Borrower WAM!NET    Japan        

4378525

Apr 21, 2000

  

Registered

38

   Borrower WAM!NET    Liechtenstein        

10654

Jun 10, 1998

  

Registered

38

   Borrower WAM!NET    Mexico        

541389

Jan 31, 1997

  

Registered

38

   Borrower WAM!NET    New Zealand        

287896

Feb 4, 1998

  

Registered

38

   Borrower WAM!NET    New Zealand        

288016

Feb 4, 1998

  

Registered

9

   Borrower WAM!NET    Norway        

191761

Jul 30, 1998

  

Registered

38, 42

   Borrower WAM!NET    Poland        

134777

Jan 26, 1998

  

Registered

38

   Borrower WAM!NET    North Korea        

9680

Aug 26, 1998

  

Registered

38

   Borrower WAM!NET    Romania        

35262

Mar 6, 1998

  

Registered

38

   Borrower WAM!NET    Russian Federation        

185370

Mar 3, 2001

  

Registered

38

   Borrower WAM!NET (in Arabic)    Saudi Arabia        

471/16

Jun 18, 1998

  

Registered

42

   Borrower WAM!NET    Saudi Arabia        

471/17

Jun 18, 1998

  

Registered

42

   Borrower WAM!NET    South Africa        

98/1202

Jan 30, 1998

  

Registered

38

   Borrower WAM!NET    Switzerland        

466385

Nov 4, 1999

  

Registered

38

   Borrower WAM!PROOF    United States        

2024112

Dec 17, 1996

  

Registered

38

   Borrower WAM!PROOF    Australia        

753162

Jan 21, 1998

  

Registered

38

   Borrower WAM!PROOF    Canada        

TMA497449

Jul 20, 1998

   Registered    Borrower

 

-38-



--------------------------------------------------------------------------------

WAM!PROOF    China        

1277449

May 21, 1999

  

Registered

38

   Borrower WAM!PROOF (in Chinese Characters)    China        

1277447

May 21, 1999

  

Registered

38

   Borrower WAM!PROOF    South Korea        

52744

Jan 27, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!PROOF    Egypt        

112425

Jan 25, 1998

  

Registered

42

   Borrower

WAM!PROOF

(in Arabic)

   Egypt        

112423

Jan 25, 1998

  

Registered

42

   Borrower WAM!PROOF    European Community        

000664086

Feb 22, 1999

  

Registered

38

   Borrower WAM!PROOF    Israel        

117632

Feb 7, 1999

  

Registered

42

   Borrower WAM!PROOF    Japan        

4322968

Oct 8, 1999

  

Registered

38

   Borrower WAM!PROOF    Liechtenstein        

10655

Jun 10, 1998

  

Registered

38

   Borrower WAM!PROOF    Mexico        

566818

Dec 15, 1997

  

Registered

38

   Borrower WAM!PROOF    New Zealand        

287894

Oct 22, 1997

  

Registered

38

   Borrower WAM!PROOF    Norway        

191762

Jul 30, 1998

  

Registered

35, 38, 42

   Borrower WAM!PROOF    Poland        

134774

Jan 26, 1998

  

Registered

38

   Borrower WAM!PROOF    North Korea        

9677

Aug 26, 1998

  

Registered

38

   Borrower WAM!PROOF    Romania        

35263

Mar 6, 1998

  

Registered

38

   Borrower WAM!PROOF    Russian Federation        

178753

Jan 23, 1998

  

Registered

38

   Borrower WAM!PROOF (in Arabic)    Saudi Arabia        

471/19

Jun 18, 1998

  

Registered

42

   Borrower WAM!PROOF    Saudi Arabia        

471/18

Apr 5, 1999

  

Registered

42

   Borrower WAM!PROOF    South Africa        

98/1203

Jan 30, 1998

  

Registered

38

   Borrower WAM!PROOF    Switzerland        

466384

Nov 4, 1999

  

Registered

38

   Borrower WAM!PROOF (in Arabic)    United Arab Emirates         —      38   
Borrower WAM!PROOF    United Arab Emirates         —      38    Borrower

 

-39-



--------------------------------------------------------------------------------

 

SCHEDULE 6

 

COMMERCIAL TORT CLAIMS

 

None.

 



--------------------------------------------------------------------------------

 

SCHEDULE 7

 

OWNED REAL PROPERTY

 

None.

 



--------------------------------------------------------------------------------

 

SCHEDULE 8

 

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor

--------------------------------------------------------------------------------

  

Jurisdictions

--------------------------------------------------------------------------------

Borrower    Secretary of State of Missouri Holdings    Secretary of State of
Delaware SAVVIS Communications International, Inc.    Secretary of State of
Delaware SAVVIS Procurement Corporation    Secretary of State of Delaware SAVVIS
Federal    Secretary of State of Delaware

 



--------------------------------------------------------------------------------

 

ANNEX 1 TO SECURITY AGREEMENT

FORM OF SUPPLEMENT

 

Supplement No.              (this “Supplement”) dated as of
                                ,             , to the Security Agreement of
June 10, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) by and among each of the parties listed
on the signature pages thereto and those additional entities that thereafter
become parties thereto (collectively, jointly and severally, “Grantors” and each
individually “Grantor”) and WELLS FARGO FOOTHILL, INC. in its capacity as Agent
for the Lender Group and the Bank Product Provider (together with the
successors, “Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of June 10, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among SAVVIS Communications Corporation, a Missouri
corporation, as borrower (“Borrower”), SAVVIS, Inc. (f/k/a SAVVIS Communications
Corporation), a Delaware corporation, the lenders party thereto as “Lenders”
(“Lenders”), and Agent, the Lender Group is willing to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement and/or the
Credit Agreement; and

 

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrower; and

 

WHEREAS, pursuant to Section 5.16 of the Credit Agreement, new direct or
indirect Subsidiaries of Borrower, must execute and deliver certain Loan
Documents, including the Security Agreement, and the execution of the Security
Agreement by the undersigned new Grantor or Grantors (collectively, the “New
Grantors”) may be accomplished by the execution of this Supplement in favor of
Agent, for the benefit of the Lender Group and the Bank Product Provider;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 

1. In accordance with Section 24 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby grant, assign, and pledge to Agent,
for the benefit of the Lender Group and the Bank

 



--------------------------------------------------------------------------------

Product Provider, a security interest in and security title to all assets of
such New Grantor including, without limitation, all property of the type
described in Section 2 of the Security Agreement to secure the full and prompt
payment of the Secured Obligations, including, without limitation, any interest
thereon, plus reasonable attorneys’ fees and expenses if the Secured Obligations
represented by the Security Agreement are collected by law, through an
attorney-at-law, or under advice therefrom. Schedule 1, “Copyrights”, Schedule
2, “Intellectual Property Licenses”, Schedule 3, “Patents”, Schedule 4, “Pledged
Companies”, Schedule 5, “Trademarks”, Schedule 6, “Commercial Tort Claims”,
Schedule 7, “Owned Real Property,” and Schedule 8, “List of Uniform Commercial
Code Filing Jurisdictions” attached hereto supplement Schedule 1, Schedule 2,
Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, and
Schedule 9, respectively, to the Security Agreement and shall be deemed a part
thereof for all purposes of the Security Agreement. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include each New Grantor.
The Security Agreement is incorporated herein by reference.

 

2. Each New Grantor represents and warrants to Agent, the Lender Group and the
Bank Product Provider that this Supplement has been duly executed and delivered
by such New Grantor and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

3. This Supplement may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

4. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

 

5. This Supplement shall be construed in accordance with and governed by the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

NEW GRANTORS:       [Name of New Grantor]             By:                

Name:

               

Title:

            [Name of New Grantor]             By:                

Name:

               

Title:

    AGENT:       WELLS FARGO FOOTHILL, INC.             By:                

Name:

               

Title:

   

 

-3-



--------------------------------------------------------------------------------

 

EXHIBIT A

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this              day of                                      , among Grantors
listed on the signature pages hereof ( collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO FOOTHILL, INC., in
its capacity as Agent for the Lender Group and the Bank Product Provider
(together with its successors, the “Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of June 10, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among SAVVIS Communications Corporation, a Missouri
corporation, as borrower ( “Borrower”), SAVVIS, Inc. (f/k/a SAVVIS
Communications Corporation), a Delaware corporation, the lenders party thereto
as “Lenders” (“Lenders”), and Agent, the Lender Group is willing to make certain
financial accommodations available to Borrower pursuant to the terms and
conditions thereof; and

 

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Provider, that certain Security Agreement dated as of June 10, 2005 (including
all annexes, exhibits or schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Provider, this Copyright Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.

 

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Copyright
Collateral”):

 

(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I
hereto;

 

(b) all reissues, continuations or extensions of the foregoing; and

 



--------------------------------------------------------------------------------

(c) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future
infringement or dilution of any Copyright or any Copyright licensed under any
Intellectual Property License.

 

3. SECURITY AGREEMENT. The security interests granted pursuant to this Copyright
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Provider, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

4. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prompt notice in
writing of any additional United States copyright registrations or applications
therefor after the date hereof. Grantors hereby authorize Agent unilaterally to
modify this Agreement by amending Schedule I to include any future United States
registered copyrights or applications therefor of Grantors. Notwithstanding the
foregoing, no failure to so modify this Copyright Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

5. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Copyright Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

____________________________________

By:

   

Name:

   

Title:

   

____________________________________

By:

    Name:    

Title:

    ACCEPTED AND ACKNOWLEDGED BY:

WELLS FARGO FOOTHILL, INC., as Agent

By:

    Name:    

Title:

   

 

-3-



--------------------------------------------------------------------------------

 

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

 

Copyright Registrations

 

Grantor

--------------------------------------------------------------------------------

 

Country

--------------------------------------------------------------------------------

 

Copyright

--------------------------------------------------------------------------------

   Registration No.


--------------------------------------------------------------------------------

   Registration Date


--------------------------------------------------------------------------------

                                                                               
                                                                               

 

Copyright Licenses

 

-4-



--------------------------------------------------------------------------------

 

EXHIBIT B

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
             day of                                              , among the
Grantors listed on the signature pages hereof (collectively, jointly and
severally, “Grantors” and each individually “Grantor”), and WELLS FARGO
FOOTHILL, INC., in its capacity as administrative agent for the Lender Group and
the Bank Product Provider (together with its successors, “Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of June 10, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among SAVVIS Communications Corporation, a Missouri
corporation, as borrower (the “Borrower”), SAVVIS, Inc. (f/k/a SAVVIS
Communications Corporation), a Delaware corporation, the lenders party thereto
as “Lenders” (“Lenders”), and Agent, the Lender Group is willing to make certain
financial accommodations available to the Borrower pursuant to the terms and
conditions thereof; and

 

WHEREAS, the members of Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Provider, that certain Security Agreement dated as of June 10, 2005 (including
all annexes, exhibits or schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Provider, this Patent Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.

 

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby grants
to Agent, for the benefit of the Lender Group and the Bank Product Provider, a
continuing first priority security interest in all of such Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Patent Collateral”):

 

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I hereto;

 

(b) all reissues, continuations or extensions of the foregoing; and

 



--------------------------------------------------------------------------------

(c) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future
infringement or dilution of any Patent or any Patent licensed under any
Intellectual Property License.

 

3. SECURITY AGREEMENT. The security interests granted pursuant to this Patent
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Provider, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

4. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give prompt notice in writing to Agent with respect to
any such new patent rights. Without limiting Grantors’ obligations under this
Section 4, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new patent rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Patent Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

 

5. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Patent Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

____________________________________

By:

   

Name:

   

Title:

   

____________________________________

By:

    Name:    

Title:

    ACCEPTED AND ACKNOWLEDGED BY:

WELLS FARGO FOOTHILL, INC., as Agent

By:

    Name:    

Title:

   

 

-3-



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Annex 1 to Security Agreement

 

PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of                                  ,
20    , is delivered pursuant to Section 6 of the Security Agreement referred to
below. The undersigned hereby agrees that this Pledged Interests Addendum may be
attached to that certain Security Agreement, dated as of June 10, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), made by the undersigned, together with the other Grantors
named therein, to Wells Fargo Foothill, Inc., as Agent. Initially capitalized
terms used but not defined herein shall have the meaning ascribed to such terms
in the Security Agreement and/or the Credit Agreement. The undersigned hereby
agrees that the additional interests listed on this Pledged Interests Addendum
as set forth below shall be and become part of the Pledged Interests pledged by
the undersigned to the Agent in the Security Agreement and any pledged company
set forth on this Pledged Interests Addendum as set forth below shall be and
become a “Pledged Company” under the Security Agreement, each with the same
force and effect as if originally named therein.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 4 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

 

____________________________________

By:

   

Name:

   

Title:

   

 

Name of Pledgor

--------------------------------------------------------------------------------

 

Name of
Pledged

Company

--------------------------------------------------------------------------------

 

Number of
Shares/Units

--------------------------------------------------------------------------------

   Class of
Interests


--------------------------------------------------------------------------------

   Percentage of
Class Owned


--------------------------------------------------------------------------------

   Certificate Nos.


--------------------------------------------------------------------------------

                                                 

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this              day of                                  , among Grantors
listed on the signature pages hereof (collectively, jointly and severally,
“Grantors” and each individually “Grantor”), and WELLS FARGO FOOTHILL, INC., in
its capacity as Agent for the Lender Group and the Bank Product Provider
(together with its successors, “Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Credit Agreement of dated as of June 10, 2005
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among SAVVIS Communications Corporation, a Missouri
corporation; as borrower ( “Borrower”), SAVVIS, Inc. (f/k/a SAVVIS
Communications Corporation), a Delaware corporation, the lenders party thereto
as “Lenders” (“Lenders”) and Agent, the Lender Group is willing to make certain
financial accommodations available to Borrower pursuant to the terms and
conditions thereof; and

 

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Provider, that certain Security Agreement dated as of June 10, 2005 (including
all annexes, exhibits or schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Provider, this Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.

 

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Trademark
Collateral”):

 

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I hereto;

 

(b) all reissues, continuations or extensions of the foregoing;

 



--------------------------------------------------------------------------------

(c) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

 

(d) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future (i)
infringement or dilution of any Trademark or any Trademark licensed under any
Intellectual Property License or (ii) injury to the goodwill associated with any
Trademark or any Trademark licensed under any Intellectual Property License.

 

3. SECURITY AGREEMENT. The security interests granted pursuant to this Trademark
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Provider, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

4. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section 4, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new trademark rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

 

5. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Trademark Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

____________________________________

By:

   

Name:

   

Title:

   

____________________________________

By:

    Name:    

Title:

    ACCEPTED AND ACKNOWLEDGED BY:

WELLS FARGO FOOTHILL, INC., as Agent

By:

    Name:    

Title:

   

 

-3-



--------------------------------------------------------------------------------

 

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

 

Trademark Registrations/Applications

 

Grantor

--------------------------------------------------------------------------------

 

Country

--------------------------------------------------------------------------------

 

Mark

--------------------------------------------------------------------------------

  

Application/

Registration No.

--------------------------------------------------------------------------------

   App/Reg Date


--------------------------------------------------------------------------------

                                                                               
                                                                               

 

Trade Names

 

Common Law Trademarks

 

Trademarks Not Currently In Use

 

Trademark Licenses

 

-4-